DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
The action is in response to the claim amendments dated 8/12/2021. 
Claims pending in the case: 21-50
Canceled claims: 1-20
Added claims 21-50

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 and 48  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 33 and 48 recite “for a period of time including the particular time selected in the timeline”. Based on the claim language, it appears that the claim refers to selecting a .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 33 and 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 33 and 48 in the relevant part read:  “for a period of time including the particular time selected in the timeline”. Based on the claim language, it is unclear what is to be considered as the “period of time” in this context. As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
It appears that the specification refers to time spans with information. Thus for the purpose of examination the limitation is interpreted as selecting a span or peiod of time to view information over the period of time.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-30, 34-45, 49-50 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable by Gannon (US 2011/0072379) in view of Engleson (US 20030009244).
Gannon cited in applicant IDS.

Regarding claim 21, Gannon teaches, an infusion management and monitoring system comprising: an infusion pump; and a non-transitory computer readable medium comprising instructions executable by a processor to cause a remote device separate from and in communication with the infusion pump (Gannon: Fig. 2, [20, 24]: infusion data from infusion devices displayed on remote computers)  to: 
receive data (Gannon: [20-23, 28]: data received by the control server and sent to remote devices for display) for a medication to be administered to a patient via the infusion pump within a healthcare environment, the data for the medication comprising one or more of a medication name, a medication amount to be administered, or date or time data related to when the medication is scheduled to be administered (Gannon: [4-5, 12]: identify attributes – medication name, patient name; [26-27]: medication related data from infusion pumps of 
receive from the infusion pump data for administration of the medication to the patient, the data for the administration of the medication comprising one or more of a patient identifier, a medication container identifier, a medication type, a rate of medication administration, an infusion pump identifier, or one or more infusion events and respective event times (Gannon: [26-27]: medication and patient data; [67-68]: patient name, age, DOB etc.); 
determine a status of the administration of the medication based on at least one of the data for the medication or the data for the administration of the medication (Gannon: [67-68]: determine for display, medication status as amount, time etc. for fluids being administered etc.; As illustrated in Fig. 8; Infusion status indicates past as dispensed, current as dispensing in process and some as none or not yet administered); and 
transmit the status to a mobile communication device within the healthcare environment (Gannon: [28, 42]: send information to mobile devices).
Although the teachings in Gannon of associating patient orders implies medication t scheduled to be administered. Gannon does not specifically recite scheduled medication.
Engleson teaches, scheduled medication (Engleson: [43, 54]: “a listing of all drug or other treatments including past, present and future deliveries to the patient”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gannon and Engleson because the systems are in the field of displaying patient information. the combination would. One of 

Regarding claim 22, Gannon and Engleson teach the invention as claimed in claim 21 above and further teach, wherein the instructions executable by the processor further cause the remote device to: receive the data for the medication from a medication ordering system in communication with the remote device (Gannon: [28, 42]: receive information in remote devices) (Engleson: [43, 54]: “a listing of all drug or other treatments including past, present and future deliveries to the patient”).

Regarding claim 23, Gannon and Engleson teach the invention as claimed in claim 22 above and further teach, wherein the instructions executable by the processor further cause the remote device to: associate a medication order comprising the data for the medication with the infusion pump and with the patient based at least in part on an association between the patient the infusion pump (Gannon: [26-27, 34, 67-68]: associate medication data with patient).

Regarding claim 24, Gannon and Engleson teach the invention as claimed in claim 21 above and further teach, wherein the status indicates progress of the administration of the medication (Gannon: [26-27, 34, 67-68]: associate medication data with patient).

Regarding claim 25, Gannon and Engleson teach the invention as claimed in claim 21 above and further teach, wherein the status indicates whether the infusion pump is administering the medication (Gannon: [67-68]: determine for display, medication status as amount, time etc. for fluids being administered etc.; As illustrated in Fig. 8; Infusion status indicates past as dispensed, current as dispensing in process and some as none or not administering) .

Regarding claim 26, Gannon and Engleson teach the invention as claimed in claim 21 above and further teach, wherein the one or more infusion events comprise infusion paused, infusion stopped, new medication container, administration start time, administration stop time, or infusion continued into subsequent day (Gannon: [67-68]: determine for display, medication status as amount, time started and stopped etc. for fluids being administered etc.).

Regarding claim 27, Gannon and Engleson teach the invention as claimed in claim 21 above and further teach, wherein the instructions executable by the processor further cause the remote device to: provide, on a graphical user interface, information about the administration of the medication, wherein the information is a timeline of the infusion events and the respective event times (Gannon: [67-68]: medication status as amount, time etc. for 

Regarding claim 28, Gannon and Engleson teach the invention as claimed in claim 27 above and further teach, wherein the instructions executable by the processor further cause the remote device to: provide, on the graphical user interface, at least two data about the administration of the medication (Gannon: [67-68]: display, medication status as amount, time etc. for fluids being administered etc.; As illustrated in Fig. 8; timeline of infusion events showing time and amount).

Regarding claim 29, Gannon and Engleson teach the invention as claimed in claim 27 above and further teach, wherein the instructions executable by the processor further cause the remote device to: provide, on the graphical user interface, a patient information section, a patient location section, a table including information regarding infusion status, or an overlapping infusions section (Gannon: [67-68]: display, patient info, location on top section and medication status table as illustrated in Fig. 8).

Regarding claim 30, Gannon and Engleson teach the invention as claimed in claim 27 above and further teach, wherein the instructions executable by the processor further cause the remote device to: provide, on the graphical user interface and in response to user interaction, a view of complementary information, the complementary information related to 

Regarding claim 34, Gannon and Engleson teach the invention as claimed in claim 21 above and further teach, wherein the instructions executable by the processor further cause the remote device to display, on the mobile communication device, the status of the administration of the medication(Gannon: [67-68]: medication status as amount, time etc. for fluids being administered etc. as illustrated in Fig. 8).

Regarding claim 35, Gannon and Engleson teach the invention as claimed in claim 21 above and further teach, wherein the instructions executable by the processor further cause the remote device to associate the status of the administration of the medication in a record associated with the patient (Gannon: [67-68]: medication status associated with patient as illustrated in Fig. 8).

Regarding claim 36, Gannon and Engleson teach the invention as claimed in claim 35 above and further teach, wherein the record comprises the data for the medication or data of the infusion pump (Gannon: [67-68]: medication  and infusion pump status as illustrated in Fig. 8).

Regarding Claim(s) 37-45, 49-50, this/these claim(s) is/are similar in scope as claim(s) 21-27, 29-30, 34-35 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claims 31-33, 46-48 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable by Gannon (US 2011/0072379) in view of Engleson (US 20030009244) in further view of Hertel (US 20080086333) .

Regarding claim 31, Gannon and Engleson teach the invention as claimed in claim 27 above and further teach,  wherein the instructions executable by the processor further cause the remote device to: provide, on the graphical user interface and in response to user interaction, parameters characterizing operation of the infusion pump, (Gannon: Fig. 8, [68]: medication  and infusion data in a timeline; Fig. 12, [72]: interactive text box displaying additional information upon selection of an infusion element) (Engleson: Fig. 9, [57]: lanes with status on timings of drug delivery).
But not, wherein the user interaction comprises selection of a particular time in the timeline.
Hertel teaches, wherein the user interaction comprises selection of a particular time in the timeline (Hertel: claims 1 and 6, [55, 72]: [55]: “the clinician may select that time period to access information associated with the patient's location during that time”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gannon and Engleson and 

Regarding claim 32, Gannon and Engleson and Hertel teach the invention as claimed in claim 31 above and further teach, wherein the instructions executable by the processor further cause the remote device to display the parameters characterizing operation of the infusion pump for the particular time selected in the timeline (Gannon: Fig. 8, [68]: medication  and infusion data in a timeline; Fig. 12, [72]: interactive text box displaying additional information upon selection of an infusion element) (Hertel: claims 1 and 6, [55, 72]: access information for time selected in the timeline).

Regarding claim 33, Gannon and Engleson and Hertel teach the invention as claimed in claim 31 above and further teach,  wherein the instructions executable by the processor further cause the remote device to display the parameters characterizing operation of the infusion pump for a period of time including the particular time selected in the timeline (Hertel: claims 1 and 6, [55, 72]: access information for time span selected in the timeline; a block of time of an hour or a range of time may be selected).
Please also refer to the 112(b) rejection above.

Regarding Claim(s) 46-48, this/these claim(s) is/are similar in scope as claim(s) 31-33 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176